     Case 2:17-cv-04435-MLCF-KWR Document 160 Filed 10/04/19 Page 1 of 9




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


 PAUL BATISTE d/b/a ARTANG
 PUBLISHING,LLC,a Louisiana Limited
 Liability Company                               Case No: 17-4435

                Plaintiff,                       JUDGE:
                                                 MARTIN L.C. FELDMAN
         v.                                      SECTION F

 RYAN LEWIS,BEN HAGGERTY,                 MAGISTRATE JUDGE:
 professionally known as MACKLEMORE, KAREN WELLS ROBY
 professionally and collectively known as DIVISION 4
 MACKLEMORE AND RYAN LEWIS,
 individuals, MACKLEMORE
 PUBLISHING,RYAN LEWIS
 PUBLISHING,MACKLEMORE,LLC,
 ALTERNATIVE DISTRIBUTION
 ALLIANCE,ANDREW JOSLYN,ALLEN
 STONE,DB JOSLYN MUSIC,
 STICKYSTONES PUBLISHING,

                Defendants.



 DEFENDANTS'RESPONSE TO PLAINTIFF'S AND HIS COUNSEL'S OBJECTIONS
    TO MAGISTRATE JUDGE ROBY' S REPORT AND RECOMMENDATION

        Defendants, Ryan Lewis, Ben Haggerty, Macklemore Publishing, Ryan Lewis Publishing,

Macklemore, LLC, Andrew Joslyn, Allen Stone, Andrew Joslyn Music, and Stickystones

Publishing (collectively, "Defendants"), respectfully submit this response to Plaintiff's and

Plaintiff's counsel's objections ("Objections") to Magistrate Judge Roby's September 6, 2019

Report and Recommendation ("Report," Docket doe. no. 158). For the reasons set forth below,

the Court should reject the Objections and adopt the Report.




PD.27135679.1
     Case 2:17-cv-04435-MLCF-KWR Document 160 Filed 10/04/19 Page 2 of 9




                                PRELIMINARY STATEMENT

        On April 23, 2019, the Court granted Defendants' Motion for Summary Judgment in its

entirety, finding, among other things, that Plaintiff's claims lacked any evidentiary basis and

rejecting Plaintiff's and his counsel's attempt to resubmit Plaintiff's fraudulent "expert" report as

Plaintiff's own work product.1 Following the Court's dismissal of Plaintiff's claims, Defendants

sought a fraction oftheir costs and attorneys' fees pursuant to 17 U.S.C. § 505, as well as sanctions

against Plaintiff's counsel pursuant to 28 U.S.C. § 1927 and the Court's inherent power, because

Plaintiff's claims were objectively baseless and unreasonable from the outset, and both Plaintiff

and his counsel engaged in egregious litigation misconduct.2

        In the Report, Magistrate Judge Roby recommended that Defendants' Motion for

Attorneys' Fees "be granted to the extent that Defendants are awarded reasonable attorneys' fees

and costs in the amount of$125,427.81," and further recommended that both "PlaintiffPaul Batiste

and his counsel be ordered to satisfy" this fee award.3

        Plaintiff's and his counsel's most recent submission to the Court, interposing baseless

objections to the Report's findings, makes clear that they have not yet taken responsibility for their

actions. An award of attorneys' fees and sanctions is plainly warranted both because Plaintiff's

claims were objectively weak and because they were litigated in bad faith. Moreover, as detailed

in Defendants' Motion for Attorneys' Fees, much ofthis misconduct was undertaken by Plaintiff's

counsel independent of his client.4 As Magistrate Judge Roby correctly recognized, Plaintiffs'

counsel indisputably should be held jointly and severally liable for Defendants' fee award. The




1 Order and Reasons, Docket doc. no. 140 at 12, 29.
2 Motion for Attorneys' Fees, Docket doc. no. 145 at 1-2.
3 Report, Docket doc. no 158 at 17.
4 See Docket doc. no. 145 at 16-19.




                                                  2
PD.27135679.1
       Case 2:17-cv-04435-MLCF-KWR Document 160 Filed 10/04/19 Page 3 of 9




 Court should adopt the Report and order Plaintiff and his counsel to satisfy their obligations to

 Defendants.

                                            ARGUMENT

 1.      The Report properly determined that Defendants are entitled to a fee award
         because Plaintiff's claims were objectively weak and litigated in bad faith.

         Although Plaintiff and his counsel object to the Report's finding that Plaintiff's claims

 were objectively weak, Magistrate Judge Roby properly determined that Defendants are entitled

 to their reasonable costs and attorneys' fees based on the objective unreasonableness of Plaintiff's

 claims.5 See Kirtsaeng v. John Wiley & Sons, Inc., 136 S.Ct. 1979, 1982-83 (2016)(directing

 district courts, in determining whether to award costs and attorneys' fees to the prevailing party in

 a copyright infringement action, to give "substantial weight to the objective reasonableness ofthe

 losing party's position"); Hunn v. Dan Wilson Homes, Inc., 789 F.3d 573, 589 (5th Cir. 2015),

 quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 & n. 19 (court may consider a number of

 nonexclusive factors, including a party's "frivolousness, motivation, objective unreasonableness

(both in the factual and legal components ofthe case) and the need in particular circumstances to

 advance considerations of compensation and deterrence").

         Although Plaintiff and his counsel now assert that Magistrate Judge Roby should have

relied on "a showing of frivolity or bad faith," legal authority has explicitly held to the contrary.

See, e.g., Mattel, Inc. v. MGA Entm't, Inc., 705 F.3d 1108, 1111 (9th Cir. 2013)(noting the "long-

rejected requirements of frivolousness and bad faith"); Lieb v. Topstone Indus., 788 F.2d 151, 155

(3d Cir. 1986)("limiting assessments to those cases where bad faith is shown unduly narrows the

 discretion granted to the district judges").




5   Docket doc. no. 158 at 5-6.


                                                  3
PD.27135679.1
       Case 2:17-cv-04435-MLCF-KWR Document 160 Filed 10/04/19 Page 4 of 9




         In any event, Magistrate Judge Roby described ample evidence of Plaintiff's and his

counsel's bad faith, including but not limited to: the intentional withholding of materials

responsive to Defendants' discovery requests; Plaintiff's and his counsel's ongoing failure to

comply with an order directing payment of Defendants' attorneys' fees as sanctions for discovery

misconduct; the submission of a fraudulent "expert report" authored entirely by Plaintiff; and

Plaintiff's and his counsel's "daring[ ]" eleventh-hour attempt to resubmit this "expert report" as

Plaintiff's own.6

         In determining the objective weakness ofPlaintiff's claims,the Report relied on the Court's

decision dismissing Plaintiff's claims on summary judgment,7 which in turn held that Plaintiff

failed to prove that Defendants copied any of Plaintiff's musical compositions or sound

recordings.8 Plaintiff's and his counsel's assertion that Magistrate Judge Roby failed to review

the "substance" of Plaintiff's claims is therefore unfounded.9 Moreover, Magistrate Judge Roby

also considered the procedural history of the case in finding Plaintiff's claims objectively

unreasonable; this analysis was entirely proper, given that the case history underscores the

substantive weakness ofPlaintiff's claims. Under these circumstances,there is ample justification

for the Report's determination that a fee award to Defendants is warranted based on the objective

unreasonableness of Plaintiff's claims.




6   Id. at 5-6.
7   Id. at 6.
8   Docket doc. no. 140 at 29.
9   See Objections, Docket doc. no. 159 at 2.




                                                 4
PD.27135679.1
     Case 2:17-cv-04435-MLCF-KWR Document 160 Filed 10/04/19 Page 5 of 9




2.      The Report properly holds Plaintiff's counsel jointly and severally liable for
        Defendants' attorneys' fees and costs.

        The Report correctly orders "PlaintiffPaul Batiste and his counsel" to satisfy the fee award

to Defendants,10 notwithstanding Plaintiff's counsel's objection that he should not be liable for

such an award.11 A district court may sanction an attorney pursuant to 28 U.S.C. § 1927 where

there is "evidence of bad faith, improper motive, or reckless disregard of the duty owed to the

court." Edwards v. GMC, 153 F.3d 242, 246 (5th Cir. 1998). Moreover, a court may sanction

parties and their attorneys using its inherent power when a lawyer has "acted in bad faith,

vexatiously, wantonly or for oppressive reasons." Chambers v. NASCO, Inc., 501 U.S. 32, 44-55,

46(1991).

        The Report evidences Plaintiff's counsel's bad faith, improper, and reckless conduct

throughout this litigation, notably, Magistrate Judge Roby's finding that Plaintiff and his counsel

lacked a good faith basis for their refusal to comply with basic discovery obligations, resulting in

a fee award to Defendants "which remains unpaid by either counsel or his client," and her finding

that Plaintiff and his counsel submitted a fraudulent "expert report" "largely prepared by Plaintiff

himself and not the expert as previously represented by Plaintiff and his counsel."12 The Report

also recounts Plaintiff's counsel's repeated attempts to thwart resolution of the case by filing a

series of amended complaints;13 Plaintiff's counsel's improper attempt "to suspend and cancel the

deposition" ofPlaintiff's expert;14 and Plaintiff's counsel's failure to introduce probative evidence




1° Docket doc no. 158 at 17.
1 1 Docket doc. no. 159 at 1.
12 Docket doc no. 158 at 6.
13 Id. at 5.
14 Id. at 6.




                                                 5
PD.27135679.1
        Case 2:17-cv-04435-MLCF-KWR Document 160 Filed 10/04/19 Page 6 of 9




needed to remedy the substantive legal and evidentiary deficiencies in Plaintiff's claims of

infringement, resulting in the Court's dismissal of Plaintiffs claims.15

          Plaintiffs counsel's Objections continue to evince "a reckless disregard of the duty owed

to the court," Edwards, 153 F.3d at 246, as Plaintiffs counsel seemingly could not be bothered to

substantiate any of his purported Objections either legally or factually. Plaintiffs counsel should

 be held jointly and severally liable for the award of attorneys' fees and costs to Defendants.

3.         The Report properly determined the reasonable hourly rates of Defendants'
           counsel.

          Plaintiff and his counsel object to the reasonableness of the hourly rates charged by

Defendants' counsel, but, as the Report found, the hourly rates charged by Defendants' counsel

 were reasonable in light oftheir education, experience, and the prevailing rate in the community.16

See League of United Latin Am. Citizens # 4552 v. Roscoe Indep. Sch. Dist., 119 F.3d 1228, 1234

(5th Cir. 1997)("When the attorney's customary hourly rate is within the range of hourly fees in

the prevailing market, that rate should be considered in setting a reasonable hourly rate"). That

Defendants hired out-of-state counsel is irrelevant, given that Defendants' fees submission sought

reimbursement for a fraction ofthe overall time expended by only one of Defendants' New York-

based attorneys (Barry Slotnick), at an hourly rate well within the reasonable range for highly

experienced partners handling complex litigation in the Eastern District of Louisiana.17 Moreover,

Plaintiffs and his counsel's bald assertion that the fees of Defendants' Louisiana-based counsel

 were "generally excessive" fails in any way to refute Magistrate Judge Roby's thorough and




 15   Id.
 16   Id. at 7-9.
 17   See id. at 9.




                                                  6
PD.27135679.1
      Case 2:17-cv-04435-MLCF-KWR Document 160 Filed 10/04/19 Page 7 of 9




lengthy analysis regarding the reasonableness of the fees charged and hours expended by

Defendants' counsel.18 The Court should adopt the Report's recommendation regarding the

reasonable amount of attorneys' fees incurred by Defendants' counsel.

4.      The Report properly awarded costs to Defendants.

       "The decision to impose costs lies in the sound discretion of the district court, reviewable

only for an abuse of discretion." Gen. Universal Sys. v. Lee, 379 F.3d 131, 147 (5th Cir. 2004).

"This circuit adheres to the practice that such fees are 'discretionary but routinely awarded."' Id.

        Plaintiff and his counsel object that Defendants should not be awarded their costs, but they

fail to demonstrate that Magistrate Judge Roby abused her discretion in awarding such costs.

Instead, Plaintiff and his counsel erroneously assert that Defendants "did not submit any evidence

that it actually paid the costs sought nor any statutory basis for it."19 In fact,the Report specifically

notes that "Defendants did attach evidence of costs incurred in connection with this matter,"20 and

accordingly, awarded Defendants $3,662.41 in costs. Defendants' Motion for Attorneys' Fees

also explained that Defendants sought their costs pursuant to 17 U.S.C. § 505, which authorizes

"the recovery offull costs" to the prevailing party in a copyright infringement action.21 The Court

should wholly reject Plaintiffs and his counsel's objection regarding the costs awarded to

Defendants.




18 See id. at 7-15.
19 Docket doe. no. 159 at 2.
20 Docket doc. no. 158 at 15 (emphasis supplied).
21 Docket doc. no. 145 at 19.




                                                   7
PD.27135679.1
       Case 2:17-cv-04435-MLCF-KWR Document 160 Filed 10/04/19 Page 8 of 9




5.       Plaintiff's and his counsel's remaining objections are without merit.

         Plaintiff and his counsel object that the Court cannot award attorneys' fees while Plaintiff's

appeal is still pending, but, as the Report explicitly states, "the Fifth Circuit has held that the

District Court retains jurisdiction to consider a motion for attorneys' fees to a prevailing party

under 17 U.S.C. § 505 after the filing of a notice of appeal."22

         Finally, Plaintiff and his counsel object that Magistrate Judge Roby failed to consider the

Johnson factors in reviewing a potential downward departure to Defendants' fee award.23 Again,

the Report explicitly states that the Court considered the Johnson factors and found that "the

amount awarded is sufficient and not requiring a downward departure."24 Nor do Plaintiff and his

counsel explicate which ofthe Johnson factors the Report failed to consider, or how such factor(s)

would have warranted a downward departure to Defendants' fee award. Plaintiff's and his

counsel's objection is meritless and should be rejected.

                                           CONCLUSION

         For all the foregoing reasons, the Court should adopt the September 6,2019 Report and

Recommendation of Magistrate Judge Roby and grant such other and further relief as may be

just and proper.




22   Docket doc. no. 158 at 1 n.1, citing Creations Unlimited, Inc. v. McCain, 112 F.3d 814, 817
     (5th Cir. 1997).
23   Docket doc. no. 159 at 2.
24   Docket doc. no. 158 at 15.


                                                   8
PD.27135679.1
      Case 2:17-cv-04435-MLCF-KWR Document 160 Filed 10/04/19 Page 9 of 9




                                              Respectfully submitted,

                                             PHELPS DUNBAR LLP

                                                   /s/ navy Ede« '   goey
                                             Mary Ellen Roy, T.A.(La. Bar #14388)
                                             Dan Zimmerman(La. Bar #2202)
                                             365 Canal Street, Suite 2000
                                             New Orleans, Louisiana 70130-6534
                                             Telephone:(504)566-1311
                                             Telecopier:(504)568-9130
                                             roym@phelps.com
                                             dan.zimmerman@phelps.com

                                             Barry I. Slotnick (pro hac vice)
                                             Christian D. Carbone (pro hac vice)
                                             LOEB & LOEB,LLP
                                             345 Park Avenue
                                             New York, NY 10154
                                             Telephone:(212)407-4162
                                             Telecopier:(212)202-7942
                                             bslotnick@loeb.com
                                             ccarbone@loeb.com
                                             ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

        I hereby certify that I have on this 4th day of October, 2019, electronically filed the
foregoing with the Clerk ofthe United State District Court for the Eastern District of Louisiana by
using the CM/ECF system which will send notice of electronic filing to all counsel of record.


                                                    Isl ,
                                                        724,tey Eeee« gbey




                                                9
PD.27135679.1
